                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

   UNITED STATES OF AMERICA                            )
                                                       )
   v.                                                  )       No. 2:16-CR-00044-4-JRG
                                                       )
   ZACKERY MOORE                                       )

                             MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Zackery Moore’s Motion for Relief under

   Title 18 U.S.C. § 3582(c)(1)(A) [Doc. 179] and the United States’ Response in Opposition [Doc.

   181]. Acting pro se, Mr. Moore, who is fifty-four years of age, maintains that “he should be

   considered for a sentence reduction to time served [or] compassionate release” because of the

   COVID-19 pandemic. [Def.’s Mot. at 1]. Specifically, Mr. Moore contends that, if he were to

   contract COVID-19, he would be “at a heightened risk for death” because he suffers from high

   blood pressure and is “elderly.” [Id.].

           “[O]nce a court has imposed a sentence, it does not have the authority to change or

   modify that sentence unless such authority is expressly granted by statute.” United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

   (6th Cir. 2010)). Although 18 U.S.C § 3582(c)(1)(A) begins with the declaration that “[t]he court

   may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

   Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

   courts can consider motions for compassionate release once a defendant either exhausts his

   administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

   to the warden:

          The court may not modify a term of imprisonment once it has been imposed except
          that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon




Case 2:16-cr-00044-JRG-MCLC Document 186 Filed 07/31/20 Page 1 of 6 PageID #: 2403
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
          warden of the defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment[.]

   § 3582(c)(1)(A). The United States concedes that Mr. Moore has satisfied § 3582(c)(1)(A)’s

   exhaustion requirement. [United States’ Resp. at 5].

          Under § 3582(c)(1)(A), the Court’s task is to determine whether (1) “extraordinary and

   compelling reasons” warrant a reduction and whether (2) “such a reduction is consistent with

   applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). “[C]ourts

   have universally turned to USSG § 1B1.13 to provide guidance on the ‘extraordinary and

   compelling reasons’ that may warrant a sentence reduction.” United States v. Coker, No. 3:14-

   CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020) (quotation omitted); see United

   States v. Resnick, ___ F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2, 2020) (“The

   First Step Act did not amend the eligibility requirements for compassionate release, which are

   set forth in 18 U.S.C. § 3582(c)(l)(A) and Section 1B1.13 of the United States Sentencing

   Guidelines.”).

          The Application Notes to § 1B1.13 state that, when a defendant suffers from a medical

   condition, extraordinary and compelling reasons exist in two scenarios: the medical condition (1)

   is a terminal illness or (2) “substantially diminishes the ability of the defendant to provide self-

   care within the environment of a correctional facility and from which he or she is not expected

   to recover.” USSG § 1B1.13 n.1(A)(i)–(ii). Mr. Moore does not contend that his underlying

   conditions—in and of themselves—are terminal. Rather, he argues that if he were to contract

   COVID-19, it would put him at a heightened risk of serious illness in combination with his




                                                    2

Case 2:16-cr-00044-JRG-MCLC Document 186 Filed 07/31/20 Page 2 of 6 PageID #: 2404
   underlying high blood pressure. [Def.’s Mot. at 1]. The Court therefore construes his request

   for compassionate release as falling within the second scenario.

          In considering whether Mr. Moore’s underlying condition, against the backdrop of the

   COVID-19 pandemic, “substantially diminishes [his] ability” to “provide self-care within” the

   prison’s walls and leaves him without an expectation of recovery, USSG § 1B1.13 n.1(A)(ii),

   the Court turns to the Center of Disease Control’s guidelines, see, e.g., Cameron v. Bouchard,

   ___ F. Supp. 3d ___, 2020 WL 2569868, at *4–5 (E.D. Mich. May 21, 2020), vacated on other

   grounds, ___ F. App’x ___, 2020 WL 3867393 (6th Cir. 2020); Awshana v. Adduccl, ___ F.

   Supp. 3d ___, 2020 WL 1808906, at *4 (E.D. Mich. Apr. 9, 2020); see also Valentine v.

   Collier, 140 S. Ct. 1598, 1600 n.2 (2020) (citing the CDC’s guidelines in a case involving

   COVID-19); cf. Sch. Bd. of Nassau Cty. v. Arline, 480 U.S. 273, 287 (1987) (stating that “courts

   normally should defer to the reasonable medical judgments of public health officials” (footnote

   and quotation omitted)). According to the CDC’s guidelines, “[p]eople of any age with the

   following conditions are at increased risk of severe illness from COVID-19”:

              •   Cancer
              •   Chronic kidney disease
              •   COPD (chronic obstructive pulmonary disease)
              •   Immunocompromised state (weakened immune system) from solid organ
                  transplant
              •   Obesity (body mass index [BMI] of 30 or higher)
              •   Serious heart conditions, such as heart failure, coronary artery disease, or
                  cardiomyopathies
              •   Sickle cell disease
              •   Type 2 diabetes mellitus

   People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control & Prevention, https:

   //www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.

   html (last updated July 30, 2020).



                                                    3

Case 2:16-cr-00044-JRG-MCLC Document 186 Filed 07/31/20 Page 3 of 6 PageID #: 2405
          Mr. Moore’s underlying condition—high blood pressure—matches none of those that

   the CDC identifies as likely to place an individual at a heightened risk of severe illness from

   COVID-19. Although the CDC acknowledges that people with high blood pressure “might be at

   an increased risk for severe illness from COVID-19,” id. (emphasis added), the CDC has also

   recently stated that “people whose only underlying medical condition is hypertension are not

   considered to be at higher risk for severe illness from COVID-19,” Frequently Asked Questions,

   Ctrs. For Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/faq.html#

   People-at-Higher-Risk-for-Severe-Illness (last updated July 15, 2020). According to Mr. Moore,

   his only underlying condition is high blood pressure, and the Court therefore cannot conclude,

   based on the CDC’s guidelines, that he is at a heightened risk of severe illness from COVID-19.

   Also, the Court would be remiss if it did not mention that Mr. Moore is taking prescribed

   medication to keep his blood pressure under control. [Def.’s Med. Records, Doc. 185, at 1–2].

          Although Mr. Moore also argues that COVID-19 “in its self is an extraordinary and

   compelling circumstance” for a prisoner’s release, [Def.’s Mot. at 2], the courts in this circuit

   and elsewhere have roundly rejected this argument. See United States v. Smoot, No. 2:19-CR-20,

   2020 WL 1501810, at *3 (S.D. Ohio Mar. 30, 2020) (“The mere possibility of an outbreak at his

   facility does not equate to a compelling enough reason to justify [the defendant’s] release.”

   (citation omitted)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

   existence of COVID-19 in society and the possibility that it may spread to a particular prison

   alone cannot independently justify compassionate release[.]”); United States v. Eberhart, ___ F.

   Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“[A] reduction of sentence

   due solely to concerns about the spread of COVID-19 is not consistent with the applicable policy

   statement of the Sentencing Commission as required by § 3582(c)(1)(A).”).



                                                   4

Case 2:16-cr-00044-JRG-MCLC Document 186 Filed 07/31/20 Page 4 of 6 PageID #: 2406
          The Court sympathizes with Mr. Moore’s concerns, but it is unwilling to order the release

   of prisoners whose underlying conditions, based on the CDC’s guidelines, do not place them at

   a greater risk of severe illness from COVID-19; otherwise, the Court, to be evenhanded, would

   face the untenable situation of having to release all prisoners with any underlying condition. See

   United States v. Wright, No. CR-16-214-04, 2020 WL 1976828, at *5 (W.D. La. Apr. 24, 2020)

   (“The Court cannot release every prisoner at risk of contracting COVID-19 because the Court

   would then be obligated to release every prisoner.” (footnote omitted)); see also United States v.

   Dusenbery, No. 5:91-cr-291, 2019 WL 6111418, at *2 (N.D. Ohio Nov. 18, 2019) (recognizing

   that “compassionate release due to a medical condition is an extraordinary and rare event”

   (quotation omitted)).

          In any case, even if the Court were to view Mr. Moore’s high blood pressure as likely to

   put him at a heightened risk of severe illness from COVID-19, he still would not be entitled to

   compassionate release because he provides the Court with no indication that he is in danger of

   contracting the virus. COVID-19 has not affected FCI Beckley, the facility where Mr. Moore is

   serving his sentence, to the same level as other federal facilities throughout the country. In fact,

   it has been largely unscathed by COVID-19; the Federal Bureau of Prisons (“BOP”) reports no

   active cases among the prison population at FCI Beckley, and it reports only a single active case

   among the staff. COVID-19 Cases, Fed. Bureau of Prisons, https://www.bop.gov/ coronavirus/

   (last updated July 30, 2020).

          And Mr. Moore, significantly, does not claim that either he or any other inmate has been

   exposed to COVID-19 at FCI Beckley, or that the BOP has failed to take swift, appropriate,

   and effective measures to quarantine the infected staff member. Under these circumstances, he is

   not entitled to compassionate release. Cf. United States v. You, No. 20- 5390, at 2 (6th Cir. Apr.



                                                    5

Case 2:16-cr-00044-JRG-MCLC Document 186 Filed 07/31/20 Page 5 of 6 PageID #: 2407
   22, 2020) (PACER) (noting the scarcity of “COVID-19 cases at [the defendant’s] present facility”

   and observing that “her facility has implemented precautionary measures to protect those detained

   in the facility”); see Raia, 954 F.3d at 597 (referring to the BOP’s “extensive and professional

   efforts to curtail the virus’s spread” (citation omitted)); United States v. Elebesunu, No. GJH-13-

   008, 2020 WL 3791978, at *2 (D. Md. July 7, 2020) (“Under circumstances such as these where

   the number of cases at the facility is low and BOP appears to have controlled the spread, the

   imminence of the risk to [the defendant] is diminished and weighs against granting compassionate

   release.” (citation omitted)); United States v. Arafat, No. 12-cr-45, 2020 WL 3790727, at *6 (D.

   Minn. July 7, 2020) (“[E]ven assuming [the defendant’s] underlying medical conditions exist, [he]

   has failed to demonstrate a particularized risk of contracting the disease. To date, FCI-Sandstone

   has only one reported case of COVID-19.” (citation omitted)).

          In sum, the Court, again, sympathizes with Mr. Moore’s concerns, but he is not entitled

   to compassionate release under § 3582(c)(1)(A). Mr. Moore’s Motion for Relief under Title 18

   U.S.C. § 3582(c)(1)(A) [Doc. 179] is therefore DENIED.

          So ordered.

          ENTER:


                                                        s/J. RONNIE GREER
                                                   UNITED STATES DISTRICT JUDGE




                                                   6

Case 2:16-cr-00044-JRG-MCLC Document 186 Filed 07/31/20 Page 6 of 6 PageID #: 2408
